DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claims set filed on 26 JUNE 2019.  Current pending claims are Claims 1-9 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 SEPTEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 24 DECEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 16 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 16 FEBRUARY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 17 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 6, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 6 and 10 of copending Application No. 16/452,353 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both of the ‘353 reference and the instant application are both directed towards a blood analysis method and a kit for performing the method.  In this case, the blood analysis method and the kit for performing the method are indistinguishable and are almost the same vertabim. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/454,062 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both of the ‘062 reference and the instant application are both directed towards a kit for performing a blood analysis method and the blood analysis method itself.  In this case, the kit for performing a blood analysis method and the blood analysis method, the kits are indistinguishable and are almost the same vertabim, and the method include all three main steps of diluting, determining and analyzing. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 5, 6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12, 13, 14, 15 and 16 of U.S. Patent No. 10,697,870 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the kit in the instant invention is more generically claimed than the kit in the ‘870 reference and the method in the ‘870 reference is more generically claimed than the instant invention, which is more specifically including a dilution factor.  It would be obvious to one having ordinary skill in the art to specially calculate a dilution factor to take into account the amount of normal component in the sample.  
Claims 1, 4, 5, 6 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11 and 14 of copending Application No. 15/861,875 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the blood test kit and the method for analyzing a blood are basically the same and are indistinguishable from each other.  The kit in the ‘808 reference . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OSAWA, submitted on the Information Disclosure Statement on 03 SEPTEMBER 2019, Non-Patent Literature Documents Cite No. 4. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference OSAWA discloses a blood analysis method, page S231, METHODS, comprising: a step of diluting a collected blood sample with a diluent solution, page S231, METHODS, steps 1 and 2; a step of determining a dilution factor by using a normal value of a normal component which is homeostatically present in blood, page S231, METHODS, step 3; 
Additional Disclosures Included are: Claim 2: wherein the blood analysis method according to claim 1, wherein at least one of the members is the separation instrument, page S231, METHODS, DEMECAL kit, blood cell separation filter.; Claim 4: wherein the blood analysis method according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, page S231, METHODS, steps 2 and 3.; Claim 5: wherein the blood analysis method according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, and another normal component which is homeostatically present in blood, page S231, METHODS, steps 2 and 3, sodium and -galactosidase and o-nitrophenyl--galactopyranoside.; Claim 6: wherein the blood analysis method according to claim 5, wherein the other normal component is total protein or albumins, page S231, METHODS, step 3.; Claim 7: wherein the blood analysis method according to claim 1, further comprising: a step of transporting the diluent solution with which the blood sample is diluted, page S231, METHODS, steps 2 and 4, after the step of diluting the collected blood sample Claim 8: wherein the blood analysis method according to claim 1, wherein a volume of the diluent solution is four or more times a volume of the blood plasma, page S231, RESULTS.
Applicant’s invention is drawn towards a kit. 
Regarding Claim 9, the OSAWA reference discloses a blood test kit used in the blood analysis method, page S231, METHODS: the DEMCAL kit, according to claim 1, see Rejection to Claim 1 above, the blood test kit, page S231, METHODS: the DEMCAL kit, comprising: a first storing instrument for storing a diluent solution, page S231, METHODS: the DEMCAL kit, tube; a collection instrument for collecting blood, page S231, CONCLUSIONS, finger tip blood collected at home (inherently in a collection instrument, later to be transported to a distant location); a separation instrument for separating and recovering blood plasma from a blood sample diluted with the diluent solution, page S231, METHODS: the DEMCAL kit, blood cell separation filter; a holding instrument for holding the separation instrument, page S231, METHODS: the DEMCAL kit, cylinder with blood cell separation filter, the holding instrument is considered to be in the interior of the cylinder for the filter; and a second storing instrument for storing the recovered blood plasma, page S231, METHODS: the DEMCAL kit, cylinder.
Claims 1, 4-6 and 8 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by COLEMAN, US Patent 5,118,473, submitted on the Information Disclosure Statement on 24 DECEMBER 2019, US Patents Cite No. 1. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference COLEMAN discloses a blood analysis method, Column 1 line 18-49, Figure 3, comprising: a step of diluting a collected blood sample with a diluent solution, Column 1 line 33-49, Example; a step of determining a dilution factor by using a normal value of a normal component which is homeostatically present in blood, Column 1 line 59-Column 2 line 5, Figure 3, Example; and a step of analyzing a concentration of a target component in the blood sample, Column 2 line 6-15, Figure 3, Example, wherein the blood analysis method uses a member selected from the group consisting of: a first storing instrument for storing the diluent solution, a collection instrument for collecting the blood, a separation instrument for separating and recovering blood plasma from the blood sample diluted with the diluent solution, a holding instrument for holding the separation instrument, and a second storing instrument for storing the recovered blood plasma, and wherein the dilution factor is corrected after calculating in advance an amount of the normal component derived from the diluent solution, and/or an amount of the normal component derived from at least one of the members which may be contained in the diluent solution, Example.  
Additional Disclosures Included are: Claim 4: wherein the blood analysis method according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, Figure 3, Column 1 line 59 – Column 2 line 11, Example.; Claim 5: wherein the blood analysis method according to claim 1, wherein the normal component which is homeostatically present in blood is sodium ions or chloride ions, and another normal component which is homeostatically present in blood, Figure 3, Column 1 line 59 – Column 2 line 11, Example.; Claim 6: wherein the blood analysis method according to claim 5, wherein the other normal component is total protein or albumins, Example.; and Claim 8; wherein the blood analysis . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over OSAWA, submitted on the Information Disclosure Statement on 03 SEPTEMBER 2019, Non-Patent Literature Documents Cite No. 4, as applied to claim 1 above, and further in view of MILUNIC, US Publication No. 2008/0210644 A1.
Regarding Claim 3, the reference OSAWA discloses the claimed invention, but is silent in regards to wherein the separation instrument is composed of glass fiber.
The MILUNIC reference discloses a separation instrument for separating blood, abstract, [0021], wherein the separation instrument is composed of glass fiber, [0067-0070]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the separation instrument so that it is composed of glass fiber to increase the strength and durability of the separation instrument upon use, [0067-0070].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over COLEMAN, US Patent 5,118,473, submitted on the Information Disclosure Statement on 24 DECEMBER 2019, US Patents Cite No. 1., and further in view of GOOTEJES, submitted on the Information Disclosure Statement on 24 DECEMBER 2019; Non-Patent Literature Documents Cite No. 2.
Regarding Claim 9, the reference COLEMAN discloses the claimed invention, but is silent in regards to all of the components of the blood test kit. 
The GOOTEJES discloses a blood test kit used in the blood analysis method, the blood test kit comprising: a first storing instrument for storing a diluent solution; a collection instrument for collecting blood; a separation instrument for separating and recovering blood plasma from a blood sample diluted with the diluent solution; a holding instrument for holding the separation 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the COLEMAN reference with the kit taught by GOOTEJES so that unskilled persons are able to obtain a sample at any time or place to be used for later analysis, abstract.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797